Citation Nr: 0100564	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  98-05 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
prostate cancer, status post prostatectomy, for the period 
from November 7, 1996 to November 16, 1997.  

2.  Entitlement to restoration of a 100 percent schedular 
evaluation for prostate cancer, status post radical 
prostatectomy, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial compensable evaluation for 
impotency.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from December 1954 to November 
1957, and from May 1967 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to service 
connection for prostate cancer, status post radical 
prostatectomy; and for impotence, each evaluated as zero 
percent disabling (noncompensable).  The veteran has 
perfected a timely administrative appeal, which challenges 
the initial evaluations assigned for both the cancer and 
impotence disabilities.

By a separate rating decision, dated in April 2000, the RO 
assigned a 100 percent disability rating for residuals of 
prostate cancer, effective from November 17, 1997 to July 31, 
1998, and then assigned a 20 percent rating from August 1, 
1998 to present.  As the reduction from 100 percent to 20 
percent, effective August 1, 1998, was done without adherence 
to 38 C.F.R. § 4.115b, Diagnostic Code 7528 Note, and 
§ 3.105(e), the issue on appeal is one of a rating reduction 
rather than a higher initial evaluation; as is stated on the 
title page of this decision.  This matter is discussed in 
detail in the decision below.

In the June 1997 rating action, the RO, inter alia, granted 
entitlement to special monthly compensation (SMC) based on 
loss of use of a creative organ, under the provisions of 38 
C.F.R. § 3.350 and 38 U.S.C.A. § 1114(k), effective from 
November 1996.  In July 1997, the veteran submitted a notice 
of disagreement contesting the "amount" awarded for his 
special monthly compensation.  In September 1997, the veteran 
was furnished a statement of the case relative to that issue.  
However, when the veteran filed his substantive appeal (VA 
Form 9) in April 1998, he specifically limited his appeal to 
prostate cancer and impotence claims, as no reference was 
made regarding the SMC claim.  Thus, the SMC claim is not 
part of the current appellate review.  See 38 C.F.R. 
§ 20.200 (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The evidence of record reflects that during the period 
from November 6, 1996 to November 16, 1997, the veteran's 
residuals of prostate cancer surgery were manifested by mild 
to moderate urine incontinence, with the need to use 2 pads 
(per day); mostly no leakage noted by the evidence of record, 
with one notation of occasional dribbling; no nocturia or 
urgency for the most part, with one notation of the veteran 
having "some" urinary frequency; and normal voiding and 
good stream consistently shown prior to the recurrence of 
prostate cancer.  

3.  Following his post radical prostatectomy, the veteran 
experienced recurrence of prostate cancer cancer, which 
required further radiation therapy and treatment.  

4.  The RO failed to adhere to VA regulations which allow for 
notice, by way of a proposed rating reduction or 
discontinuance setting forth all material facts and reasons, 
before reducing the veteran's disability rating for prostate 
cancer; and, therefore, the rating action of April 4, 2000, 
which reduced the veteran's disability rating from 100 
percent to 20 percent effective August 1, 1998 is void ab 
initio.  

5.  The veteran has erectile dysfunction without deformity of 
the penis.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for residuals of 
prostate cancer, from November 7, 1996 to November 16, 1997, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.115a, 4.115b, Diagnostic 
Code 7528 (2000).

2.  The reduction of the 100 percent schedular evaluation for 
prostate cancer, status post radical prostatectomy, by the 
April 4, 2000 rating decision, was improper, and restoration 
is warranted from August 1, 1998.  38 U.S.C.A. §§ 1155, 5107, 
7261(a)(3)(A-D) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.105(e), 4.115b, Diagnostic Code 7528, Note (2000).

3.  The criteria for a compensable evaluation for impotency 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.115b, Diagnostic Code7522 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background and Procedural History

Many of the veteran's medical records are from the William 
Beaumont Army Medical Center (or WBAMC).  As such, the 
medical records discussed below are from WBAMC if not 
otherwise specified.

The veteran was first seen for elevated prostate specific 
antigen (PSA) in February 1992, when the PSA was 6.6.  On 
November 14, 1994, the veteran's PSA was 9.7, and that 
prompted referral to the urology service at WBAMC.  A biopsy 
was performed on December 16, 1994, and it revealed prostatic 
adenocarcinoma Gleason's V.  He had post-operative urinary 
retention requiring an indwelling Foley catheter after the 
biopsy.  

From February 7, 1995 to February 11, 1995, the veteran was 
hospitalized at WBAMC.  On February 7, 1995, the veteran 
underwent radical perineal prostatectomy.  On February 27, 
1995 a retrograde urethrogram was performed.  There were 
small focal areas of contrast extravasation in the region of 
the prostatic urethra.  That may have represented post 
surgical defects.  There were no focal abnormalities in the 
anterior urethra.  

On April 13, 1995, the veteran underwent a voiding 
cystourethrogram, and the impression was normal.  It was 
noted that the bladder was unremarkable with a smooth wall 
and showed no evidence of intraluminal filling defect.  There 
was no evidence of extrinsic pressure from pelvic mass.  The 
urethra was normal.  

On April 20, 1995, the veteran was seen 3 months after the 
surgery.  It was noted that he was "pretty dry" and that he 
now had mild to moderate stress urinary incontinence.  He 
used two pads for mild dampness.  It was noted that a feeling 
of erection was questionable.  PSA was less than 0.1.  

An October 20, 1995 record showed that the PSA was 0.1.  
There was good stream, and the veteran sat to void.  There 
was no leakage, and there was no erection.  The impression 
was that he was doing well status post radical prostatectomy.  

An October 30, 1995 record showed that the veteran was 
started on a self injection treatment for impotence.  The 
treatment involved self-injection of the medications given 
directly into the penis with a small needle.  

Follow-up examination on May 16, 1996, showed that the 
veteran's PSA was 0.2.  The examination showed that there was 
no voiding dysfunction, and that there was good stream and no 
leakage.  The veteran complained of problems with erections.  

In June 1996, the veteran initiated claims for entitlement to 
service connection for prostate cancer, based upon Agent 
Orange exposure in Vietnam, and entitlement to service 
connection for impotency, secondary to prostate cancer.  

In July 1996, the RO notified the veteran that his claim 
would not be processed until a final regulation establishing 
presumptive service connection for conditions based upon 
herbicide exposure, including prostate cancer, were 
published.  

An April 4, 1997 record shows that that the veteran was 
status post radical prostatectomy.  His PSA was 0.4.  There 
were probable signs of recurrence.  Voiding or other symptoms 
were fine.  The impression was probably recurrence and 
increase in PSA. 

In a June 4, 1997 rating decision, the RO granted service 
connection for prostate cancer, status post radical 
prostatectomy, effective November , 1996, the date of the 
publication of the final rule regarding prostate cancer as a 
presumptive disease.  The disability was rated 
noncompensable, or zero, under Diagnostic Code 7528, for 
malignant neoplasms of the genitourinary system.  At that 
time, the RO also granted service connection for impotence, 
and assigned a zero percent rating pursuant to Diagnostic 
Code4 7599-7522, for penis, deformity, with loss of erectile 
power.  

In July 1997, the veteran submitted a notice of disagreement 
with the June1997 rating decision, and the RO issued a 
Statement of the Case in September 1997.   

In October 1997, the veteran was seen for follow-up purposes.  
The PSA was 0.6.  A private medical record, dated October 29, 
1997 shows that the veteran was seen for discussion options 
for a slowly rising PSA following radical prostatectomy 
denoting most likely local failure.  In the review of the 
systems section of the report, the examiner noted that the 
veteran had occasional dribbling of urine and some frequency 
but that he denied any urgency or nocturia.  The diagnosis 
was moderately differentiated adenocarcinoma of the prostate; 
status post radical prostatectomy in 1995, now with slowly 
rising PSA; his last PSA in September 1997 was 0.6 ng/ml.  It 
was noted that the significance of a slowly rising PSA over 
the last year, most likely denoted a local failure after 
radical prostatectomy rather than metastatic disease to the 
bone.  

January 1998 private treatment records show a diagnosis of 
recurrent carcinoma of the prostate in the prostatic bed 
region; status post radical prostatectomy in February 1995.  
The veteran received radiation therapy at a cancer treatment 
center from November 17, 1997 through January 12, 1998.  The 
veteran tolerated radiation therapy quite well.  He did not 
have any diarrhea or change in urination during the course of 
therapy.  

In March 1998, laboratory reports from WBAMC show that the 
veteran's PSA was 0.2.  

In an April 2, 1998 letter, the RO asked the veteran to 
provide information showing current radiation treatment.  The 
RO informed the veteran that he needed to submit a 
substantive appeal by June 12, 1998.  

Later in April 1998, the veteran submitted his substantive 
appeal, on VA Form 9.  Therein, the veteran indicted that the 
prostate cancer had come back, and that he had incontinence 
and impotency.  

On July 5, 1998, the veteran underwent a private examination 
for VA purposes.  The examining physician stated that the 
veteran was seen for cancer of the prostate which was treated 
by radical perineal prostatectomy in 1992.  Following his 
surgery the veteran was noted to have a recurrence in 
February 1998, for which he received radiation therapy.  The 
physician noted that, at the present time, the veteran had 
post void incontinence and had to sit down to void.  His PSA 
(prostate-specific antigen) was currently .02.  It was stated 
that the veteran was not sexually active.  The abdominal 
examination revealed no significant renal and anterior 
abdominal mass or tenderness.  The veteran was somewhat 
obese.  There was no evidence of hernia.  Genitalia were down 
in the scrotum bilaterally and normal to palpation without 
any scrotal mass or tenderness.  Rectal examination did not 
reveal any evidence of the prostate.  There was no 
induration, irregularity or evidence for recurrence.  
Urinalysis was negative.  The physician stated:

My impression was the patient has carcinoma of the 
prostate which is status post radical prostatectomy and 
radiation therapy for a recurrence.  He currently has 
incontinence and impotency secondary to his treatment.  

In an April 4, 2000 rating decision, the RO granted a 100 
percent rating for the veteran's residuals of prostate 
cancer, from November 17, 1997 to August 1, 1998, pursuant to 
Diagnostic Code 7528.  From August 1, 1998 to the present, 
the RO granted a 20 percent rating, also pursuant to 
Diagnostic Code 7528.  Again, from November 7, 1996 to 
November 16, 1997, the cancer disability was rated zero 
percent disabling.

On May 19, 2000, the RO issued a Supplemental Statement of 
the Case on this issue and on the issue of entitlement to a 
compensable rating for impotency.  On May 26, 2000, the RO 
notified the veteran of the increase of his disability 
evaluation for prostate cancer, status post radical 
prostatectomy to 100 percent effective November 17, 1997, and 
of the subsequent decrease to 20 percent effective August 1, 
1998.  

In June 2000, the veteran representative submitted argument 
on the issue of impotency only.  In September 2000, the 
veteran's case was certified to the Board for appellate 
review.  


Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

Pertinent regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2000).

As noted in the introduction, this appeal involves the 
assignment of an initial rating following a grant of service 
connection.  Therefore, the Board must consider the 
applicability of a higher rating evaluation for the entire 
period in which the appeal has been pending.  See Fenderson 
v. West, 12 Vet. App. 119, 125 (1999).  That is, the Court 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  Id.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based upon the facts found.  This is a practice known as 
assigning "staged" ratings.  In view of the holding in 
Fenderson, the Board has considered whether the veteran was 
entitled to a "staged" rating for any of his service-
connected disabilities, as the Court indicated can be done in 
this type of case.  

Important for this case is that the veteran was initially 
awarded noncompensable, or zero percent, rating for his 
prostate cancer disability.  That is, the RO established the 
veteran's effective date coincident with the effective date 
of the regulation establishing prostate cancer as a 
presumptive disease associated with herbicide exposure.  See 
61 Fed. Reg. 57,589 (1996); 38 C.F.R. § 3.309(e).  That 
action was consistent with longstanding statutory law, to the 
effect that an increase in benefits cannot be awarded earlier 
than the effective date of the change in law pursuant to 
which the award is made.  See 38 U.S.C.A. §§ 5110(g); see 
also VAOPGCPREC 3-00 (Apr. 10, 2000). 

But during the course of this appeal, the veteran provided 
evidence showing recurrence and treatment for cancer, and the 
RO awarded him a 100 percent disability rating, pursuant to 
Diagnostic Code 7528.  The RO later discontinued the 100 
percent rating and assigned a 20 percent disability rating, 
currently in effect.  Since the effective dates of the 
schedular disability ratings, of 100 percent and 20 percent, 
respectively, were not made retroactive to the initial grant 
of service connection, the Board must now determine whether 
the veteran is entitled to a compensable rating at the 
initial stage of the compensation award for prostate cancer.  
Thereafter, the Board will also determine whether the veteran 
is entitled to restoration of the 100 percent schedular 
rating for residuals of prostate cancer.  

Also, since the impotence disability has been rated 
noncompensable since November 7, 1996, the time of the grant 
of service connection, to the present, a staged rating 
analysis for that disability is not required.  





Initial Assignment of a Noncompensable Rating
from November 7, 1996 to November 16, 1997

The veteran's service-connected residuals of prostate cancer 
is rated under the provisions of 38 C.F.R. § 4.115b, 
Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  Pursuant to these provisions, a 100 
percent evaluation is warranted when the evidence indicates 
malignant neoplasms of the genitourinary system.  A Note to 
this code section states that, if there has been no local 
reoccurrence or metastasis following the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure, then the disability is to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2000).

The Board notes that the veteran's residuals of prostate 
cancer are most appropriately evaluated in terms of voiding 
dysfunction, as there is no medical evidence of record 
indicative of renal dysfunction.  Voiding dysfunction is 
rated under the three subcategories of urine leakage, urinary 
frequency, and obstructed voiding.  See 38 C.F.R. § 4.115a 
(2000).  Evaluation under urine leakage involves ratings 
ranging from 20 to 60 percent and contemplates continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  When these factors 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is warranted.  When there is leakage 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day, a 40 percent disability rating 
is warranted.  A 20 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  Id.  

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.  Id.  

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:  (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A noncompensable rating 
contemplates obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
Id.  

The Board has reviewed all of the evidence pertinent to the 
initial assignment of a noncompensable rating for this 
disorder.  Reviewing the pertinent evidence of record, the 
Board concludes that the veteran's residuals of prostate 
cancer, during the period from November 7, 1996 to November 
16, 1997, were indeed indicative of a 20 percent rating, 
primarily on the basis of urinary leakage and frequency, as 
defined by 38 C.F.R. § 4.115a.  From November 7, 1996 to 
November 16, 1997, the evidence supports a 20 percent rating 
for this disorder because the veteran, in April 1995, was 
shown to have mild to moderate urinary incontinence which 
required the use of 2 pads.  Thereafter, the evidence shows 
that the veteran either had no leakage, or, like in October 
1997, he had occasional dribbling.  Taken together, the 
veteran's symptomatology tends to show that he needed to wear 
2 pads a day for urinary leakage, and that he also had some 
urinary frequency disablement, but without any nocturia or 
urgency.  Obstructive voiding during this time period is not 
shown by the evidence of record.  Rather, the evidence 
consistently shows that the veteran had no voiding 
dysfunction, or normal voiding, and/or good stream.  A 
20 percent rating is therefore warranted from the time period 
of November 7, 1996 to November 16, 1997.  Again, thereafter, 
signs of recurrence of the disorder manifested, and the 
veteran was later compensated at a 100 percent rate for the 
treatment received as a result of the recurrence of cancer.  

The Board however does not find that a rating higher than 20 
percent can be established for this time period because the 
evidence does not show that the veteran needed to wear 
absorbent pads and change them 2 to 4 times per day due to 
the incontinence, nor does the evidence contemplate that the 
veteran had daytime voiding intervals less than 1 hour, or 
awakening to void 5 or more times per night.  Rather, in 
October 1997, the veteran denied any urgency or nocturia.  
Again, the evidence consistently showed that the veteran had 
normal voiding and good stream, so a higher rating based on 
obstructive voiding is also not indicated.  


Restoration of the 100 Percent Disability Rating 
From August 1, 1998

From November 17, 1997 to July 31, 1998, the veteran's 
prostate cancer disability was rated 100 percent disabling 
pursuant to Diagnostic Code7528, for malignant neoplasms of 
the genitourinary system.  As provided by the corresponding 
Note, following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of §  3.105(e) of this 
chapter.  If there has been no local reoccurrence or 
metastasis, rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2000).  

As indicated in the factual background, the evidence shows 
that following his radical prostatectomy in 1992, the veteran 
experienced a recurrence of prostate cancer resulting in the 
need for radiation therapy.  The medical evidence shows that 
the veteran was treated for the recurrence of cancer from 
November 1997 to January 1998.  

Pursuant to the applicable regulations, the veteran was 
reevaluated six months later when he underwent VA examination 
on July 5, 1998.  The RO based its reduction of the veteran's 
rating, from 100 percent to 20 percent, upon the findings of 
the July 1998 VA examination, at which time the veteran had 
an essentially normal examination.  However, the RO did not 
adhere to the all of the rules set forth in the Note section 
of Diagnostic Code 7528.  Specifically, the RO failed to 
provide the veteran with the requisite notice as required 
under 38 C.F.R. § 3.105(e), which provides the rules for 
reduction in evaluation compensation. 

Where the reduction in evaluation of a service-connected 
disability or employability status is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction 
or discontinuance will be prepared setting forth all 
material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons 
therefor, and will be given 60 days for the presentation 
of additional evidence to show that compensation 
payments should be continued at their present level.  
Unless otherwise provided in paragraph (i) of this 
section, if additional evidence is not received within 
that period, final rating action will be taken and the 
award will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final rating action 
expires.

38 U.S.C.A. § 5112(b)(6) (West 1991); 38 C.F.R. § 3.105(e) 
(2000).

In this case, the next action taken by the RO after the 
veteran was examined on July 5, 1998, was the issuance of the 
April 4, 2000 rating decision.  Therein, the RO, albeit 
retroactively, granted the veteran a 100 percent disability 
rating from November 17, 1997 to July 31, 1998, and in the 
same rating action reduced the rating from 100 percent to 20 
percent, effective August 1, 1998.  In granting the veteran a 
100 percent rating pursuant to Diagnostic Code 7528, the RO 
also triggered the application for 38 C.F.R. § 3.105(e).  
Therefore, the RO was obligated by law to provide the veteran 
with a rating proposing the reduction or discontinuance of 
his 100 percent rating, and setting forth all material facts 
and reasons.  The RO's May 19, 2000 Supplemental Statement of 
the Case, and its May 26, 2000 notice to the veteran cannot 
suffice as proper notice of proposal to reduce, as each 
indicated that the reduction to 20 percent was already 
effectuated.  The veteran was not given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the 100 percent rate for 
longer than indicated by the RO. 

Where a rating is reduced without observance of applicable 
law and regulations, such rating is void ab initio.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 
Vet. App. 413 (1993); Dofflemeyer v. Derwinski, 2 Vet. App. 
277, 282 (1992).  In this case, the veteran's 100 percent 
disability rating for prostate cancer, status post radical 
prostatectomy, was reduced without observance of the 
applicable law and regulations.  The portion of the rating 
action of April 4, 2000 which allowed for reduction of the 
disability rating from 100 to 20 percent is therefore void ab 
initio.  Id; see also 38 U.S.C.A. § 7261(a)(3)(A-D).  As 
such, the reduction was improper and the assigned schedular 
rating of 100 percent for prostate cancer, status post 
radical prostatectomy, is restored as of August 1, 1998.  38 
C.F.R. § 3.105(e).  

Accordingly, the Board emphasizes that the RO must comply 
with the criteria of Diagnostic Code 7528, to include 
adherence to 38 C.F.R. § 3.105(e) before effectuating any 
future reduction in the 100 percent schedular rating for the 
veteran's prostate cancer disability.


Impotence

Regarding the veteran's separate disability for impotence, 
the record shows that, following surgery for prostate cancer, 
the veteran became impotent.  

With respect to impotence, the Board is cognizant that there 
is not a listed disability rating for impotence, and the RO 
has attempted to rate the disease analogously under a closely 
related disability.  The Diagnostic Code most closely 
analogous to impotence is for penis deformity, 38 C.F.R. 
§ 4.115(b), Diagnostic Code 7522.  

In reviewing 38 C.F.R., Part 4, the Board can find no other 
diagnostic code that would be more appropriate in rating the 
veteran's disability.  Under the criteria of Diagnostic Code 
7522, two distinct elements are required for a compensable 
rating:  the veteran must have a penile deformity and also a 
loss of erectile power.  The medical evidence of record does 
not show that the veteran had removal of half or more of the 
penis, or that there is evidence of glans removal, to warrant 
consideration of a compensable rating under Diagnostic Code 
7520 or Diagnostic Code 7521, respectively.  Therefore, 
Diagnostic Code 7522 will be used to rate this disability.  

In the veteran's case, the clinical findings of record show 
that since his first operation for prostate cancer in 
February 1995, he has had questionable erections, or no 
erection at all.  In October 1995 the veteran began a self 
injection treatment program for impotence, but in May 1996, 
the veteran still had problems with erection.  At the July 
1998 examination the veteran reported that he was not 
sexually active, and the examiner indicated in the diagnosis 
that the veteran was impotent.  What these clinical findings 
do not reveal is that the veteran has a penile deformity.  On 
examination in July 1998, genitalia were down in the scrotum 
bilaterally and normal to palpation without any scrotal mass 
or tenderness.

Thus, given that the medical evidence does not reflect that 
the veteran suffers from both penile deformity and loss of 
erectile power, the Board finds that he is properly evaluated 
at the noncompensable level for impotence.  That is, a 
compensable evaluation is not warranted under Diagnostic Code 
7522.  Furthermore, as noted in the Introduction section, the 
veteran has been awarded special monthly compensation under 
38 U.S.C. § 1114, subsection (k), 38 C.F.R. § 3.350(a), due 
to loss of use of a creative organ.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material matter 
regarding this issue on appeal.  38 U.S.C.A. § 5107.


ORDER

Subject to the regulations pertinent to the disbursement of 
monetary funds, a 20 percent evaluation for prostate cancer, 
status post radical prostatectomy, for the period from 
November 7, 1996 to November 16, 1997, is granted.  

The reduction of the 100 percent schedular evaluation for 
prostate cancer, status post radical prostatectomy, by the 
April 4, 2000 rating decision, was improper; such is restored 
effective August 1, 1998.

An initial compensable evaluation for impotence is denied.



		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals



 

